Citation Nr: 1401951	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-39 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for adjustment disorder with depressed mood, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The June 2009 rating decision denied a rating in excess of 30 percent for adjustment disorder with depressed mood.  In the course of the Veteran's appeal, this rating was increased to 50 percent, effective April 30, 2009, as reflected in a September 2010 Decision Review Officer (DRO) decision. 

This case was before the Board in January 2013.  At that time, the case was remanded to the RO for further development.  That development having been completed, this case is once again before the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in this file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to August 14, 2013, the Veteran's service-connected adjustment disorder with depressed mood was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbance, depression, isolation, avoidance of crowds, decreased concentration, anger problems, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  From August 14, 2013, the Veteran's service-connected adjustment disorder with depressed mood was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood, anxiety, sleep disturbance, flattened affect, impaired judgment, impulse control problems, danger to self and others, disturbances in mood and motivation, anger, irritability, panic attacks more than once per week, intermittent inability to conduct activities of daily living, and suicidal ideations, with an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. Prior to August 14, 2013, the criteria for an evaluation in excess of 50 percent for service-connected adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2013).

2. Effective August 14, 2013, the criteria for a 70 percent rating, and no more, for service-connected adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was provided with appropriate VCAA notice in a May 2009 letter.  The Veteran's claim was last readjudicated in a March 2013 supplemental statement of the case.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  VA provided the Veteran with examinations in May 2009 and March 2013.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.   The Board also finds that there has been substantial compliance with the directives of the January 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, VA's duty to assist has been met. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41(2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected adjustment disorder with depressed mood for the period from April 30, 2009 is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

Factual Background

The Veteran contends that his service-connected adjustment disorder with depressed mood is more disabling than currently evaluated.  To this effect, the Veteran has claimed that his condition has created continual problems for him with work, family, and other social aspects.

The Veteran's spouse submitted a lay statement in May 2013 that indicated that her husband's condition was presenting great difficulty in his job and upon his family.  She stated that he has become increasingly irritable and isolated from family and friends and worries about losing his job due to his symptoms.

The Veteran was provided with a VA examination in May 2009.  At this examination, the examiner noted the Veteran's history of psychiatric illness.  It was noted that the Veteran had complained of problems with concentration, irritability, and difficulty working with co-workers and supervisors.  It was also noted that he has marital problems due to depression and anger.  The Veteran also complained of chronic sleep disturbance, nightmares, flashbacks, anhedonia with a loss of interest in doing things, hypervigilance, isolation, depression, and anxiety.  The examiner found that the Veteran was capable of performing activities of daily living.  The Veteran had poor concentration, a sad affect, psychomotor slowing of speech, poor judgment, and passive suicidal ideation.  The Veteran was diagnosed with adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).  A global assessment of functioning (GAF) score of 65 was administered.  It was noted that the Veteran's adjustment disorder symptoms caused some difficulty at work.  

A review of the Veteran's VA outpatient treatment records shows that he has been continually treated for his adjustment disorder with depressed mood.  In September 2009, the Veteran was diagnosed with posttraumatic stress disorder and depressive disorder not otherwise specified with anxiety.  He complained of depression, low energy, and hyper-startle response.  He was given a global assessment of functioning score of 45.  In October 2009, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  He complained of depression with persistent insomnia.  He was given a GAF score of 45.  In December 2009, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  He complained of depression and low energy.  He was given a GAF score of 45.  In January 2010, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  He complained of depression, anxiety, and irritability.  He was given a GAF score of 45.  In February  2010, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  He complained of anger outburst and a fear of not being able to control them.  He was given a GAF score of 45.  

In March 2010, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  It was noted that he had been enjoying activities with his family and outside of the home.  He was given a GAF score of 45.  In April 2010, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  He complained of depression and anxiety.  He was given a GAF score of 45.  In May 2010, the Veteran was diagnosed with posttraumatic stress disorder and depressive disorder not otherwise specified with anxiety.  He complained of symptoms of depression.  He was given a global assessment of functioning score of 45.  In June 2010, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  He complained of increasing depression.  He was given a GAF score of 45.  In July 2010, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  He complained of low energy.  He was given a GAF score of 45.  In August 2010, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified with anxiety.  The Veteran reported difficulties at work and home as well as forgetfulness.  He was given a GAF score of 45.  In October 2010, the Veteran was diagnosed with a pain disorder, PTSD, and depression not otherwise specified.  He noted difficulties with family activities and increasing problems with his wife.  He was given a GAF score of 45.  In February 2011, the Veteran was diagnosed with a pain disorder, PTSD, and depression not otherwise specified.  The Veteran noted increased stress at work, increased difficulties with motivation and concentration, isolation, and depression.  However, he reported positive family relations.

The Veteran was provided with an additional VA examination in March 2013.  At this examination, the examiner noted the Veteran's history of psychiatric illness.  The examiner found symptoms of depressed mood, chronic sleep impairment, disturbance in motivation and mood, and difficulty in adapting to stressful circumstances.  The Veteran was diagnosed with PTSD and depressive disorder not otherwise specified.  It was noted that it was not possible to allocate which symptoms were exclusive to the depression and which were exclusive to the PTSD as the overall psychiatric disability was overlapped.  The examiner opined that there was occupational and social impairment with reduced reliability and productivity and the Veteran was given a GAF score of 50.  The examiner noted that, since the Veteran's increase from 30 percent disabling to 50 percent disabling in April 2009, the Veteran's GAF scores have remained fairly stable and he has continued to work and be cable of activities of daily living.

In August 2013, it was noted that the Veteran was hospitalized due to his psychiatric conditions from August 14, 2013 to August 19, 2013.  The Veteran was then placed in an intensive treatment program from August 20, 2013, to September 13, 2013.  In a September 2013 treatment note, the Veteran showed symptoms of depression, anxiety, panic more than one time per week, sleep disturbance, mild memory loss, flattened affect, impaired judgment, disturbance in motivation, difficulty in establishing and maintaining relationships, suicidal ideation, impulse control, danger to self and others, and an inability to conduct activities of daily living.  It was noted that it was not possible to allocate which symptoms were exclusive to the depression and which were exclusive to the PTSD as the overall psychiatric disability was overlapped.  The examiner opine that there was occupational and social impairment with deficiencies in most areas and the Veteran was given a GAF score of 45.

Analysis

The Board finds that the Veteran is not entitled to an evaluation prior to August 14, 2013 in excess of 50 percent.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF scores prior to August 14, 2013 were predominantly in the range 45 to 50, with one score of 65 at the beginning of the appeals period.  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  A GAF score of 41 to 50, as shown during the majority of the course of the appeal, indicates of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Thus, the Veteran's GAF scores alone reflect an adjustment disorder with depressed mood that was predominately of an overall serious nature, although when coupled with the reported symptoms in the treatment notes, only indicate a few areas where functioning was impaired so seriously.  As such, these scores alone do not merit the assignment of a 70 percent rating for the Veteran's service-connected adjustment disorder with depressed mood, as a 70 percent rating requires a more severe impairment manifesting in deficiencies in most areas, not just a few, such as work, school, family relations, judgment, thinking, or mood. 

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher rating claim for an adjustment disorder with depressed mood.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding his symptoms causing difficulty with his family and with his work.  The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected adjustment disorder with depressed mood during the time period in question.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran's statements are presumed credible because his complaints of symptoms have been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of the Veteran's chronic sleep disturbance, depression, isolation, avoidance of crowds, decreased concentration, anger problems, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Further, as per the lay statements submitted by the Veteran's wife, the Veteran had been experiencing increased difficulties at home, with family, and work over the past couple of years due to the progression of his service-connected adjustment disorder with depressed mood symptoms.  

The Veteran's overall serious symptoms were present throughout the period prior to August 14, 2013.  However, it is noted that the Veteran's treatment records reflect that he was still working full-time during this time period and that, despite intermittent incidents of problems with family and his tendencies to isolate and avoid crowds, he was able to participate in family activities and had a good relationship with his wife and children.  Overall, it appears from the treatment record that the Veteran's symptoms had intermittently serious effects on certain areas of his life, such as relationships with family and friends, but did not have a continuous serious effect on most areas of his life, in particular employment, which he was able to maintain despite any moderate effects.

The Board notes that, although the Veteran also carried a diagnosis of PTSD, he is not service-connected for that disorder.  It is also noted that the Veteran's treatment providers and VA examiners have determined that it would not be possible to differentiate symptoms of his different disorders, as they are so intertwined as to make it too difficult.  As such, the Board accepts all reported symptoms attributable to both the adjustment disorder with depressed mood and PTSD as related to the service-connected condition.

All of this evidence persuasively suggests that, during the time period prior to August 14, 2013, the Veteran's service-connected adjustment disorder with depressed mood was manifested by just occupational and social impairment with reduced reliability and productivity because his symptoms were mild to moderate overall, with intermittent periods of becoming more serious, and he was still able to maintain employment, albeit with decreasing reliability and productivity, and minimal socialization with family and friends.  Additionally, the Veteran's medical records from the time period in question contained consistent reports of symptoms of chronic sleep disturbance, depression, isolation, avoidance of crowds, decreased concentration, anger problems, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  All of these symptoms are either included in the list suggested by the Rating Schedule in assigning a 50 percent rating for adjustment disorder with depressed mood or similar to symptoms reflective of that degree of impairment.

The Board finds that the evidence supports granting a 70 percent rating, and no higher, beginning August 14, 2013, the date of the most recent VA examination, for the Veteran's service-connected adjustment disorder with depressed mood.  

First, the Veteran's GAF scores must be assessed.  Here, the Veteran's GAF scores from August 14, 2013 to present was 45 and did not go any higher.  A GAF score of 41 to 50, as shown during the majority of the course of the appeal, indicates of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  Thus, the Veteran's GAF scores alone reflect an adjustment disorder with depressed mood that was of an overall serious nature during this time period.  Although these scores alone do not merit the assignment of a 70 percent rating for the Veteran's service-connected adjustment disorder with depressed mood, they do give an indication that the Veteran's condition had substantially worsened since August 14, 2013 as his scores did not change, unlike before, and, when coupled with the types of symptoms that the Veteran had begun to experience, show a greater overall disability picture reflective of occupational and social impairment with deficiencies in most areas.

As discussed above, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher initial rating claim for an adjustment disorder with depressed mood.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  In this regard, it is noted that the Veteran's treatment records indicate that he was hospitalized from August 14, 2013 to August 19, 2013 due to worsening of his condition.  Furthermore, it was indicated that the Veteran underwent an intensive psychiatric therapy program from August 20, 2013 to September 13, 2013.  The Veteran's symptoms had increased to include occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood, anxiety, sleep disturbance, flattened affect, impaired judgment, impulse control problems, danger to self and others, disturbances in mood and motivation, anger, irritability, panic attacks more than once per week, intermittent inability to conduct activities of daily living, and suicidal ideations, with an inability to establish and maintain effective relationships.

All of this evidence persuasively suggests that the Veteran's service-connected adjustment disorder with depressed mood was manifested by more than just occupational and social impairment with reduced reliability and productivity because his symptoms had become more severe and had a more significant effect on his occupation and relationships.   Rather, the Veteran's disability picture due to his service-connected adjustment disorder with depressed mood reflected occupational and social impairment with deficiencies in most areas, such as work, in having to take time away from employment due to treatment, family relations, judgment problems, and mood.  Additionally, the Veteran's medical records from the time period in question began to contain consistent and recurring reports of increased panic attacks and suicidal ideation, the severity of such symptoms which had not been reported prior to August 14, 2013, as well as an inability to maintain activities of daily living, impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The increase in these symptoms evidenced the progression of the Veteran's psychiatric symptomology.  All of these symptoms are either included in the list suggested by the Rating Schedule in assigning a 70 percent rating for an adjustment disorder with depressed mood or are consistent with symptoms of that level of impairment.  The evidence also indicates that the Veteran's adjustment disorder with depressed mood during this time period more closely approximates a 70 percent rating because he has experienced more of those symptoms.  38 C.F.R. § 4.130, DC 9411.  Thus, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 70 percent rating effective from August 14, 2013.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the Veteran's service-connected adjustment disorder with depressed mood does not meet the criteria for a disability rating greater than 70 percent at any time during the appeal period.  In order to warrant the next higher 100 percent rating, the evidence must show that he has total occupational and social impairment.  The evidence of record suggests that, during that time period, the Veteran was unable to work due his treatment program for his adjustment disorder with depressed mood.  However, there is no indication that the Veteran was absolutely or permanently prevented from engaging in gainful employment during this time period.  Therefore, a total rating based on individual unemployability based on the service-connected psychiatric condition is not for application. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

Furthermore, while the treatment records indicated difficulties establishing and maintaining effective relationships, there was no indication given that the Veteran's condition prevented him from engaging in all forms of social relationship or whether his relationships with his wife and children had completely deteriorated.  As such, while the Veteran's condition did display evidence of a possible occupational impairment during the period in question, there is no indication that the Veteran was also totally socially impaired.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 70 percent from March 30, 2010 for his service-connected adjustment disorder with depressed mood.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD.  The record evidence shows that those manifestations (occupational and social impairment with deficiencies in most areas or total occupational and social impairment) are not present during the applicable time periods.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected adjustment disorder with depressed mood.  Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.



The evidence of record does not warrant ratings in excess of those assigned for the Veteran's adjustment disorder with depressed mood at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012).  See also Fenderson v. West, 12 Vet. App. at 119.


ORDER

Entitlement to an evaluation in excess of 50 percent prior to August 14, 2013 for service-connected adjustment disorder with depressed mood is denied.

Entitlement to a 70 percent evaluation, but no higher, from August 14, 2013 for service-connected adjustment disorder with depressed mood is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


